DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 10/29/21.  Claims 1, 24, and 25 have been amended.  Claims 15 and 19-21 are cancelled. Claims 1-14, 16-18, and 22-25 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, 14, 16-18, and 23-25  is/are rejected under 35 U.S.C. 103 as being obvious over Mok et al. (US 2010/0094658 A1) in view of Lemay et al. (US 2009/0307105 A1), and further in view of Skowronksi et al. (US 2014/0019162 A1).
(A) Referring to claim 1, Mok discloses A method, comprising: 
at an electronic device with a display and one or more input devices (Fig. 5 of Mok): 

in response to receiving the first request to display health records for the first user, displaying, on the display, a plurality of categories of health records, including (para. 74-79 of Mok; note that records are categorized): 
a first representation of a first category of the plurality of categories, wherein selection of the first representation of the first category while the electronic device is associated with the first health care provider and not associated with the second health care provider causes the electronic device to display, on the display, a plurality of health records in the first category from the first health care provider (para. 74-80 of Mok; note that records are categorized and displayed); and 
a second representation of a second category of the plurality of categories, wherein selection of the second representation of the second category while the electronic device is associated with the first health care provider and not associated with the second health care provider causes the electronic device to display, on the display, a plurality of health records in the second category from the first health care provider (para. 74-80 of Mok; note that records are categorized and displayed); 
after displaying the plurality of categories of health records and after the electronic device is associated with the second health care provider, receiving, via the one or more input devices, a second request to display health records for the first user (para. 10 and 72-80 of Mok); 

the first representation of the first category of the plurality of categories, wherein selection of the first representation of the first category while the electronic device is associated with the first health care provider and the second health care provider causes the electronic device to display, on the display, one or more health records in the first category from the first health care provider and one or more health records in the first category from the second health care provider (Fig. 9 and para. 73-80 of Mok; note the various physicians/organizations); and 
the second representation of the second category of the plurality of categories, wherein selection of the second representation of the second category while the electronic device is associated with the first health care provider and the second health care provider causes the electronic device to display, on the display, one or more health records in the second category from the first health care provider and one or more health records in the second category from the second health care provider (Fig. 9 and para. 73-80 of Mok; note the various physicians/organizations);
receiving an update to a health record of the first category of the plurality of categories (para. 14, 61, 77, and 80 of Mok; The patient's medical records, past and present, and any updates thereunto, from one or more of the patient's healthcare providers are collected, classified and stored in the central data repository); 
after receiving the update to the health record of the first category, and in response to receiving at least one of the first request to display the health records for the first user and the second request to display the health records for the first user 
receiving, via the one or more input devices, a request to select the first update; in response to receiving the request to select the first update, displaying, on the display, the update to the health record of the first category of the plurality of categories (para. 72-74, 77, 80, & 10 and Figs. 8-11 of Mok; note the displays with updated information in the aforementioned Figures).
Mok does not expressly disclose update badges; displaying, on the display, a first update badge associated with the first category, wherein the first update badge and the first representation of the first category are concurrently displayed in a first region of the display; wherein displaying, on the display, the update to the health record comprises concurrently displaying the update to the health record and a recommendation affordance associated with the health record; receiving, via the one or more input devices, a request to select the recommendation affordance; and in response to receiving the request to select the recommendation affordance, displaying, on the display, a recommended action, wherein the recommended action is based on the update to the health record, wherein the recommendation action is a recommendation to schedule an appointment with the first health care provider, and wherein displaying the recommended action comprises concurrently displaying the recommended action and a scheduling affordance. 	Lemay discloses update badges; displaying, on the display, a first update badge associated with the first category, wherein the first update badge and the first representation of the first category are concurrently displayed in a first region of the 
Skowronksi discloses wherein displaying, on the display, the update to the health record comprises concurrently displaying the update to the health record and a recommendation affordance associated with the health record; receiving, via the one or more input devices, a request to select the recommendation affordance; and in response to receiving the request to select the recommendation affordance, displaying, on the display, a recommended action, wherein the recommended action is based on the update to the health record, wherein the recommendation action is a recommendation to schedule an appointment with the first health care provider, and wherein displaying the recommended action comprises concurrently displaying the recommended action and a scheduling affordance (Figs. 13A- 15,  and para. 45, 46, 65 of Skowronksi;  note that recommendations are generated and there is an option to schedule an appointment with the practitioner). 	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Lemay and Skowronksi within Mok.  The motivation for doing so would have been to see the number of available updates (para. 140 of Lemay) and to provide recommended course of actions and prioritize patients (para. 45 and abstract of Skowronski)
(B) Referring to claim 2, Mok discloses further comprising: receiving, via the one or more input devices, a first selection of the first representation of the first category, in response to receiving the first selection, displaying, on the display, a plurality of subcategories of health records of the first category, including: a first representation of a first subcategory of the first category, wherein selection of the first representation of the first subcategory of the first category causes the electronic device to display, on 
(F) Referring to claim 6, Mok discloses wherein: the plurality of health records in the first category from the first health care provider comprise a first health record in the first category from the first health care provider and a second health record in the first category from the first health care provider, the plurality of health records in the second category from the first health care provider comprise a third health 
Mok does not disclose update badges. However, update badges are old and well-known as evidenced by Lemay (see para. 140 and Fig. 15 of Lemay).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Lemay within Mok.  The motivation for doing so would have been to see the number of available updates (para. 140 of Lemay). (J) Referring to claim 10, Mok discloses further comprising: in response to receiving the first request to display health records for the first user, displaying, on the display, first content identifying an identity and location of the first health care provider; and in response to receiving the second request to display health records for the first user, displaying, on the display, second content identifying an identity and location of the second health care provider (para. 70 & 142 of Mok). (K) Referring to claim 13, Mok discloses further comprising: displaying a second representation of a second health record of the plurality of health records in the first category from the first health care provider, and wherein the second representation of the second health record comprises a graph 
Mok does not disclose update badges. However, update badges are old and well-known as evidenced by Lemay (see para. 140 and Fig. 15 of Lemay).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Lemay within Mok.  The motivation for doing so would have been to see the number of available updates (para. 140 of Lemay). (N) Referring to claim 17, Mok discloses wherein selection of the first representation of the first category while the electronic device is associated with the first health care provider causes the electronic device to display, on the display, a representation of a health record of the first category of the plurality of categories, and wherein the first update is visually associated with the representation of the health record of the first category of the plurality of categories  (para. 71, 72, 77 & 10 & Figs. 8-11 of Mok). 
Mok does not disclose update badges. However, update badges are old and well-known as evidenced by Lemay (see para. 140 and Fig. 15 of Lemay).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Lemay within Mok.  The motivation for doing so would have been to see the number of available updates (para. 140 of Lemay). (O) Referring to claim 18, Mok discloses wherein displaying, on the display, the first update comprises 
Mok does not disclose update badges. However, update badges are old and well-known as evidenced by Lemay (see para. 140 and Fig. 15 of Lemay).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Lemay within Mok.  The motivation for doing so would have been to see the number of available updates (para. 140 of Lemay).  (P) Referring to claim 23, Mok discloses wherein selection of the first representation of the first category while the electronic device is associated with the first health care provider and not associated with the second health care provider causes the electronic device to display, on the display, historical health records associated with the first category from the first health care provider, and wherein the historical health records associated with the first category comprise the plurality of health records in the first category from the first health care provider, wherein selection of the second representation of the second category while the electronic device is associated with the first health care provider and not associated with the second health care provider causes the electronic device to display, on the display, historical health records associated with the second category from the first health care provider, and wherein the historical health records associated with the second category comprise the plurality of health records in the second category from the first health care provider, wherein selection of the first representation of the first category while the electronic device is associated with the first health care provider and the second health care provider causes the electronic device to display, on the display, historical health records associated with the first category from the first health care provider and the second health care provider, and wherein the historical health records associated with the first category comprise the one or more health records in the first category from the first health care provider and the one or more health records in the first category from the second health care provider, and wherein 
	The remainder of claim 24 repeats the same limitations as claim 1, and is therefore rejected for the same reasons given above.
(R) Claim 25 differs from claim 1 by reciting ”A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions which, when executed by one or more processors of an electronic device with a display and one or more input devices, cause the electronic device to….” (see Fig. 5 and para. 56, 150, & 154 of Mok).
	The remainder of claim 25 repeats the same limitations as claim 1, and is therefore rejected for the same reasons given above.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mok et al. (US 2010/0094658 A1) in view of Lemay et al. (US 2009/0307105 A1), in view of Skowronksi et al. (US 2014/0019162 A1), and further in view of Stern (US 2014/0100885 A1).

Stern discloses detecting selection of the first representation of the first category while the electronic device is associated with the first health care provider; and in response to detecting selection of the first representation of the first category while the electronic device is associated with the first health care provider displaying, on the display, a first representation of a first health record of the plurality of health records in the first category from the first health care provider, wherein: the first representation of the first health record comprises a numerical value within a range of numerical values, and the numerical value is indicative of a health condition of the first user, and wherein the range of numerical values is indicative of normal range of values for the health condition (para. 342 of Stern). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Stern within Mok, Lemay, and Skowronksi.  The motivation for doing so would have been to order specific interventions for the patient when out of range (para. 342 of Stern).
(B) Referring to claim 12, Mok, Lemay, and Skowronksi do not disclose displaying the numerical value with a color selected based on a severity of the health condition of the first user. 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Stern within Mok, Lemay, and Skowronksi.  The motivation for doing so would have been to indicate warnings (para. 288 of Stern).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mok et al. (US 2010/0094658 A1) in view of Lemay et al. (US 2009/0307105 A1), in view of Skowronksi et al. (US 2014/0019162 A1), and further in view of Hennessy et al. (US 2004/0034288 A1).
(A) Referring to claim 22, Mok, Lemay, and Skowronksi do not expressly disclose further comprising: receiving an update to a health record of the first category of the plurality of categories; and in response to receiving the update to the health record: in accordance with a determination that a significance of the update is greater than a threshold value, displaying, on the display, a notification of the update; and in accordance with a determination that a significance of the update is less than the threshold value, forgoing displaying, on the display, the notification of the update. 
	Hennessy discloses receiving an update to a health record of the first category of the plurality of categories; and in response to receiving the update to the health record: in accordance with a determination that a significance of the update is greater than a threshold value, displaying, on the display, a notification of the update; and in accordance with a determination that a significance of the update is less than the threshold value, forgoing displaying, on the display, the notification of the update (para. 77 of Hennessy). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Hennessy within Mok, Lemay, and .


Response to Arguments
Applicant's arguments filed 10/29/21 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 10/29/21.
(1) Applicant traverses the 103 rejection.
(A) In response to applicant's argument that the Office has improperly dissected the claims, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Lemay discloses update badges; displaying, on the display, a first update badge associated with the first category, wherein the first update badge and the first representation of the first category are concurrently displayed in a first region of the display (see para. 140 and Fig. 15 of Lemay; The updates badge 1402 identifies whether or not there are updates available). Lemay also discloses that the user can select the badge (see para. 157 of Lemay).
Examiner relied on Mok to disclose: in response to receiving the request to select the first update, displaying, on the display, the update to the health record of the first category of the plurality of categories (para. 72-74, 77, 80, & 10 and Figs. 8-11 of Mok; note the displays with updated information in the aforementioned Figures). 
displaying, on the display, a recommended action, wherein the recommended action is based on the update to the health record, wherein the recommendation action is a recommendation to schedule an appointment with the first health care provider, and wherein displaying the recommended action comprises concurrently displaying the recommended action and a scheduling affordance (Figs. 13A- 15,  and para. 45, 46, 65 of Skowronksi;  note that recommendations are generated and there is an option to schedule an appointment with the practitioner). Note Fig. 13A, item 816 which shows a “recommendation” column with appointment scheduling information and areas to input data. Note that in Skowronski column 816 is filled in with relevant information upon selecting the patient record (see para. 108). Also, note paragraph 45 of Skowronksi which discloses:
[0045] The insight engine server 140 (e.g., an automated triage system) can be a computing system that receives information from patients, compiles patient medical data, prioritizes (e.g., ranks) patients in a queue (e.g., a nurse queue), provides recommendations (e.g., recommended courses of action, urgency and level of care, articles describing self-care options, appointment scheduling information, etc.) to be reviewed by a nurse or practitioner and/or to be viewed by a patient, provides a mechanism for nurses or practitioners to contact patients, and/or provides updated information to EMR systems, such as the EMR system 110. For example, the insight engine server 140 can generate questions to be answered by patients (e.g., via the one or more triage devices 130 and/or the one or more user devices 150). Based on the answered questions and medical data pulled from one or more EMR systems, the insight engine server 140 can prioritize or rank the patient in a queue (e.g., a nurse queue) to determine the order in which the patient will receive attention from a nurse and/or generate recommendations for patients. The insight engine server 140 can also flag possible complications based on the answered questions and the medical data pulled from one or more EMR systems. Contact information for a patient can be provided by the insight engine server 140 to the one or more triage devices 130 to allow nurses to contact patients. Any updated data provided by a nurse via the one or more triage devise 130 can be sent to the insight engine server 140, which can then forward such data to one or more EMR systems, such as the EMR system 110, for storage. The insight engine server 140 is described in greater detail below.

As such, it is unclear how the language of the claims differs from the applied prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/LENA NAJARIAN/Primary Examiner, Art Unit 3686